                                                                                   ISTRIC
                                                                              TES D      TC
                                                                            TA




                                                                                                             O
                                                                       S




                                                                                                              U
                                                                      ED




                                                                                                               RT
 1   Leila Nourani (State Bar No. 163336)




                                                                  UNIT
                                                                                         VED
 2
     Damien P. DeLaney (State Bar No. 246476)
     JACKSON LEWIS P.C.
                                                                                    APPRO




                                                                                                                    R NIA
     725 South Figueroa Street, Suite 2500
 3   Los Angeles, California 90017-5408
                                                                                                       D av i l a




                                                                  NO
                                                                                             a rd J.
     Telephone:     213.689.0404
                                                                                      ge Edw




                                                                                                                    FO
 4   Facsimile:     213.689.0430                                                Jud




                                                                   RT
     E-mail:       Leila.Nourani@jacksonlewis.com




                                                                                                                LI
 5   E-mail:       Damien.delaney@jacksonlewis.com                         ER            3/5/2019




                                                                      H




                                                                                                             A
                                                                                N                              C
                                                                                                  F
 6   Additional Counsel for Defendants Listed On Next Page                          D IS T IC T O
                                                                                          R
 7   Attorneys for Defendants
     ACCOUNTABLE HEALTHCARE STAFFING,
 8   INC., and ACCOUNTABLE HEALTHCARE
     HOLDINGS CORP.
 9
     Joshua Konecky, SBN 182897
10   jkonecky@schneiderwallace.com
     Nathan Piller, SBN 300569
11   npiller@schneiderwallace.com
     SCHNEIDER WALLACE COTTRELL KONECKY
12   WOTKYNS LLP
     2000 Powell Street, Suite 1400
13   Emeryville, CA 94608
     Telephone: (415) 421-7100
14   Facsimile: (415) 421-7105
15   Attorneys for Plaintiff
     SARAH REYNOSA-JUAREZ
16

17                                UNITED STATES DISTRICT COURT

18                 NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

19

20   SARAH REYNOSA-JUAREZ, individually                    Case No.: 5:18-cv-06302-EJD
     and on behalf of all others similarly situated,
21                                                         AMENDED JOINT STIPULATION TO
                        Plaintiffs,                        EXTEND TIME TO RESPOND TO
22                                                         COMPLAINT
            v.
23                                                         [LOCAL RULE 6-1]
     ACCOUNTABLE HEALTHCARE
24   STAFFING, INC., and ACCOUNTABLE                       Complaint Filed:           October 15, 2018
     HEALTHCARE HOLDINGS, CORP,                            Trial Date:                None Set
25
                        Defendants.
26

27

28
                                                       1
                 AMENDED JOINT STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                       Case No. 5:18-cv-06302-EJD
 1   Shannon B. Nakabayashi (State Bar No. 215469)
     Mariko Mae Ashley (State Bar No. 311897)
 2   JACKSON LEWIS P.C.
     50 California Street, 9th Floor
 3   San Francisco, CA 94111
     Telephone      415.394.9400
 4   Facsimile:     415.394.9401
     E-mail:        Shannon.Nakabayashi@jacksonlewis.com
 5                  Mariko.Ashley@jacksonlewis.com
 6   Attorneys for Defendants
     ACCOUNTABLE HEALTHCARE STAFFING,
 7   INC., and ACCOUNTABLE HEALTHCARE
     HOLDINGS CORP.
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                2
               AMENDED JOINT STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                     Case No. 5:18-cv-06302-EJD
 1            Defendants Accountable Healthcare Staffing, Inc. and Accountable Healthcare Holdings
 2   Corp. (“Defendants”) and Plaintiff Sarah Reynosa-Juarez (“Plaintiff”) (collectively, the “Parties”)
 3   hereby stipulate and agree as follows:
 4            1.       WHEREAS, the Parties previously stipulated allow Defendants to file their Answer
 5   to Plaintiff’s Complaint on March 4, 2019.
 6            Accordingly, the Parties agree and jointly stipulate that:
 7            1.       Defendants’ deadline to file their Answer to Plaintiff’s Complaint is now March 11,
 8   2019.
 9

10   Dated: March 4, 2019
                                                    JACKSON LEWIS P.C.
11

12
                                                    By:        /s/ Mariko Mae Ashley
13                                                            Shannon B. Nakabayashi
                                                              Leila Nourani
14                                                            Damien P. DeLaney
                                                              Mariko Mae Ashley
15
                                                              Attorneys for Defendants
16                                                            ACCOUNTABLE HEALTHCARE
                                                              STAFFING, INC., and ACCOUNTABLE
17                                                            HEALTHCARE HOLDINGS, CORP.

18   Dated: March 4, 2019
                                                    SCHNEIDER WALLACE COTTRELL KONECKY
19                                                  WOTKYNS LLP.

20

21                                                  By:        /s/ Nathan Piller
                                                              Joshua Konecky
22                                                            Nathan Piller

23                                                            Attorneys for Plaintiff
                                                              SARAH REYNOSA-JUAREZ
24

25   “I hereby attest that I have on file all holographic signatures corresponding to any signatures
     indicated by a conformed signature (/S/) within this e-filed document.”
26   4837-5769-5625, v. 1


27

28
                                                          3
                   AMENDED JOINT STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                         Case No. 5:18-cv-06302-EJD
